Title: Abigail Adams to Mercy Otis Warren, 4 March 1797
From: Adams, Abigail
To: Warren, Mercy Otis


        
          my Dear Madam
          Quincy March 4th 1797
        
        I received yesterday your obliging favour of Feb’ry 27th. I have been so little a favorite of fortune, that I never once examined my Numbers by the News papers, or otherways, concluding that those who were equally interested would take proper care for me. as I had formd no expectations, I meet with no dissapointment, and am quite pleased that my adventure should be appropriated to the promotion of Science and Literature.
        The few shillings in your hands be so kind as to lay out, in the purchase of some little Books, and present them for me, to the Lovely Marcia as a token of approbation for the Sweet engageing simplicity of manners, which were so conspicuous in her.
        
        For your Congratulations upon a late important event, accept my acknowledgments, considering it as the voluntary and unsolicited Gift, of a Free and enlightned people. it is a precious and valuable Deposit, and calls for every exertion of the Head, and every virtue of the Heart, to do justice to so sacred a Trust. Yet however pure the intentions, or upright the conduct, offences will come.
        
          “High stations, Tumult, but not bliss create”
        
        As to a Crown my Dear Madam I will not deny, that there is one which I asspire after, and in a Country where envy can never enter to plant Thorns beneath it. the fashion of this world passeth away, I would hope that I have not lived in vain, but have learned how to estimate, and what value to place upon the fleeting and transitory enjoyments of it.
        I shall esteem myself peculiarly fortunate, if at the close of my publick Life, I can retire, esteemed beloved and equally respected with my predecessor.
        Old Friends can never be forgotten by me. in that number I have long been accustomed to consider the Gen’ll and Mrs Warren. it will always give me pleasure to see them at Peace Field, or where ever else, they may meet, their Friend and Humble Servant,
        
          Abigail Adams
        
      